DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/25/2022 has been entered.
 
Amendments
	Applicant has amended claim 32 by removing other combinations such that the feed additive composition used in the claimed method is only limited to “a combination of antimicrobial clay and a DFM”, as well as cancelled claims 44-50, 53-60, and 62-66. No new matter has been added. 
	
Election/Restrictions
Claims 1, 27-31, and 36-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 32-35, 42, 45, 53, 56, 62, and 65 under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al.
	Traversal of rejections is based on Lewis et al. failing to teach the recited feed additive composition.
	Applicant’s traversal has been fully considered and is found persuasive. It is conceded that Lewis et al. does not disclose feeding an animal with an animal feed composition that contains a DFM and an antimicrobial clay. Hence, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 32-35, 42-43, 45, 53-54, 56-57, 62-63, and 65 under 35 U.S.C. 103 as being obvious over Lewis et al. in view of Knap et al.; claims 32-35, 42, 44-48, 53-54, 56-57, 62-63, and 65 over Lewis et al. in view of Knap et al. and Bravo et al.; and claims 32-35, 42-43, 45, 49-50, 53-54, 56-57, 62-63, and 65 over Lewis et al. in view of Knap et al. and Li et al.
	Claims 44-50, 53-60, and 62-66 have been cancelled, thereby rendering the rejections moot.

RE: Rejection of claims 32-35, 42-43, 45, 51-54, 56-57, 59-63, and 65 as being obvious over Lewis et al. in view of Knap et al. and Lillehoj et al., as evidenced by Naik et al.
	Applicant points out that the feed additive composition administered to the non-human animal comprises a combination of an antimicrobial clay and DFM. The term “antimicrobial”, according to the Applicant, refers to an agent capable of killing microbes or preventing microbes from growing when directly contacted with the antimicrobial agent. Thus in the context of this application, the term is used to indicate that the antimicrobial clay either kills microbes (“microbicidal”) or prevents microbes from growing and reproducing while not necessarily killing them (“biostatic”). Applicant argues that Lewis et al. does not teach having an antimicrobial clay in the disclosed animal feed composition, and that neither Lillehoj et al. nor Naik et al. cures this deficiency as they only teach that Calibrin-Z[Symbol font/0xD2] is a sorbent mineral that sequesters toxins in the gastrointestinal tract.
	All arguments have been fully considered. First, Specification states that the meaning of the term “antimicrobial clay” may be any clay having antimicrobial properties and capable of controlling any one of one or more bacteria, viruses, protozoans, and fungi (par. [00038]). And as used in the application, the term “antimicrobial” indicates that the clay may be microbicidal or biostatic. Under the broadest reasonable interpretation of the provided definition of the term, “antimicrobial clay” is not limited by the mechanism in which the microbe is killed or microbial growth is inhibited. Thus as long as the clay can inhibit or kill a microbe, directly or indirectly, it is considered to be antimicrobial. 
et al. and Naik et al. indeed teach that clays sequester toxins and help treat bacterial infection in the gut, but do not explicitly call them “antimicrobial”. However, there is no requirement that an inherent feature has to be recognized at the time of invention. The Court has also held that when a claim recites using an old composition and the use is directed to a property of that composition, the claim is not novel because a new property is merely found and such discovery does not constitute new use. And in this case, clays have been conventionally added to animal feed to treat bacterial infections or control pathogenic bacteria, which improves animal health. See MPEP § 2112 and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628).
Regardless, Naik et al. teaches that clays such as Calibrin-Z® work in improving health and performance of animals by inhibiting or interfering quorum sensing of pathogenic bacteria in an environment (Abstract, par. [0003]). Quorum sensing involves bacteria secreting chemical signal molecules called autoinducers (AIs) in the extracellular environment, which go back to cells and regulate gene expression thereby allowing bacteria to control bioluminescence (which can regulate cell growth), virulence, et al. teaches that inhibitors of quorum sensing serve as alternatives to antibiotics used to treat bacterial diseases and/or control population of unwanted bacteria (par. [0006], [0008], [0014]), and examples of materials that inhibit quorum sensing include montmorillonite clay like Calibrin-Z®, montmorillonite clay can be considered antimicrobial. In addition, Maryan et al. (Asian Journal of Chemistry 2013, Vol. 25, pages 2889-2892) provides evidence that montmorillonite clay has antibacterial properties (see below for details).
Thus, the rejections of record are deemed proper but have been modified to address all amendments.

Modified rejections
Claims 32-35, 42, 51-52, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No. US 2017/0246222 A1) in view of Lillehoj et al. (Journal of Poultry Science 2016, Vol. 53, pages 329-340), Naik et al. (US 2017/0251674 A1), and Maryan et al. (Asian Journal of Chemistry 2013, Vol. 25, pages 2889-2892).
According to Lewis et al., Clostridium perfringens-associated necrotic enteritis in poultry has increased in countries that stopped using antibiotic growth promoters and causes significant economic losses in the poultry industry. There is thus a need to develop strategies to prevent and control C. perfringens in mono-gastric animals such as poultry (par. [0007]-[0008]). Lewis et al. found that adding direct fed microbials (DFM) from Bacillus species to animal feed can meet such need (par. [0013]).
et al. discloses an animal feed composition comprising Bacillus DFM, as well as a method for treating and/or controlling C. perfringens infections and/or necrotic enteritis in an animal using the animal feed composition (par. [0014] and [0020]). One aspect of the treatment method comprises: (a) feeding an animal a feed; and (b) administering to the animal one or more Bacillus strains or spores of the strains having antimicrobial activity against C. perfringens, wherein step (a) occurs before, after, or simultaneously with step (b). The animal being fed can be a mono-gastric animal such as pigs and/or poultry, which includes chickens, broilers, and/or layers (par. [0034]-[0037]).
In an embodiment, the Bacillus in the animal feed composition is a B. subtilis or a B. amyloliquefaciens strain (par. [0066]). Preferably, the Bacillus strain is selected from the group consisting of strains having deposit accession numbers NRRL B-50136, NRRL B-50147, NRRL B-50141, PTA-7543, NRRL B-50888, PTA-7549, and NRRL B-50349 (or a strain having all of their identifying characteristics), or any combination thereof (par. [0080]-[0087]). In a preferred embodiment, the bacterial count of each strain in the animal feed composition is between 1x104 and 1x1014 CFU/kg of composition (par. [0231]). In another preferred embodiment, each Bacillus is provided at a bacterial count of between 1x105 and 1x1015 CFU/animal per day (par. [0233]).
The animal feed composition can further contain one or more components selected from concentrate, forage, enzymes, additional microbes, vitamins, minerals, amino acids, and other feed ingredients (par. [0144], [0229]). Forage is a fresh plant material such as hay and silage from forage plants, grass, seaweed, sprouted grains and legumes, and also includes roughage such as fiber, bran, husks from seeds and B. amyloliquefaciens, B. subtilis, B. polymyxa, B. licheniformis, B. megaterium, B. coagulans, B. circulans, or any combination thereof (par. [0262]). In another particular embodiment, the animal feed composition further comprises one or more types of yeast selected from the group consisting of Saccharomycetaceae, Saccharomyces, Kluyveromyces, Candida, Pichia, Torulaspora, Phaffia, and Basidiomycota (par. [0263]). Other feed ingredients include coloring agents, stabilizers, polyunsaturated fatty acids, reactive oxygen generating species, antimicrobial peptides, antifungal polypeptides, growth improving additives and aroma compounds/flavorings such as capsaicin (par. [0296]-[0303]).
Lewis et al.’s animal feed composition does not only treat, prevent, or control C. perfringens infections and/or necrotic enteritis, but also improves the health of animal. In an embodiment, the composition also increases egg yield of poultry. In another embodiment, the composition also increases the meat yield of the animal (par. [0230]). In other words, the animal feed composition improves the performance of the animal, wherein the improved performance comprises one or more of increased body weight gain, improved feed conversion rate, improved feed efficiency, improved health, and decreased mortality (par. [0544]; claims 18-19). 
The method of Lewis et al. is comparable to the instant application’s method for the following reason:

The animal feed composition comprising DFM from Bacillus species such as B. subtilis and one or more additional components is analogous to “a feed additive composition comprising a combination of antimicrobial clay and a DFM”. 
Feeding (which is an oral administration) of the disclosed animal feed composition comprising feed ingredients including forage like corn and high protein/energy concentrates like fish meal and grains, meets the limitation “wherein the composition is administered to the animal orally as part of a basal animal diet”.   
Lewis et al. is different from the claimed method in that the animal feed composition is not taught to include “antimicrobial clay”. Applicant defines the term “antimicrobial clay” as “…may be any clay having antimicrobial properties. An antimicrobial clay may be capable of controlling any one or more of bacteria, viruses, protozoans such as Cryptosporidium spp. and giardia, and fungi such as mold and mildew. As used herein, the term “antimicrobial” is used to indicate that antimicrobial clay may either kill microbes, and therefore be “microbicidal,” or prevents microbes from growing and reproducing while not necessarily killing them otherwise, and therefore be “biostatic” (par. [00038]; emphasis added). Based on this definition, “antimicrobial clay” is considered to encompass any clay that is capable of killing microbes or inhibiting microbial growth regardless of the mechanism (i.e., directly or indirectly).
It is known in the art that clay added to an animal feed improves the health of animals because it can treat an bacterial infection or inhibit bacteria. For example, et al. teaches that basal diet supplemented with thermally-processed montmorillonite clay called Calibrin-Z® helped treat necrotic enteritis in broiler chickens (Abstract, page 329), wherein Calibrin-Z is clay mined from Porter’s Creek Formation as evidenced by Naik et al. (par. [0064]). When fed with the montmorillonite clay-supplemented diet, Lillehoj et al. revealed that Ross/Ross chickens co-infected with C. perfringens and Eimeria maxima exhibited increased body weight, reduced gut lesions, and increased serum antibody levels to C. perfringen toxins compared to chickens fed with basal diet alone (Table 6, page 334; Table 7, page 335). Cobb/Cobb chickens, co-infected with C. perfringens and E. maxima under sub-clinical infection conditions and fed with said montmorillonite clay-supplemented diet, also showed increased body weight gain as well as decreased intestinal lesions, mortality, and feed conversion ratio (Table 9, page 338). 
Naik et al. also teaches that clays improve health and performance of animals by inhibiting or interfering quorum sensing of pathogenic bacteria in an environment (Abstract, par. [0003]). In quorum sensing, bacteria secrete chemical signal molecules called autoinducers (AIs) in the extracellular environment, wherein said AIs report back to cells and regulate gene expression to help bacteria adapt to environmental changes. This feedback allows bacteria to control bioluminescence (which can regulate cell growth), virulence, and biofilm formation (par. [0004], [0007]). It should be noted that formation of biofilm turns on a virulence pathway in bacteria (par. [0012]). Examples of quorum sensing inhibitors include clays such as montmorillonite clay (par. [0053]-[0060]). Given that inhibitors of quorum sensing are utilized as antibiotic alternatives for ® can be considered antimicrobial.
Furthermore, Maryan et al. demonstrates that montmorillonite clay and modified montmorillonite clay are capable of decreasing the number of Escherichia coli and Staphylococcus aureus colonies. Both montmorillonite clays are found to exhibit antibacterial property in a concentration-dependent manner (Abstract, page 2889; Tables 2-3, page 2892).
A person with ordinary skill in the art before the effective filing date of the claimed invention would therefore be motivated by the teachings of Lillehoj et al., Naik et al., and Maryan et al. to combine montmorillonite clay like Calibrin-Z® with the animal feed composition used in Lewis et al.’s method and predict that administering the resulting combination to an animal would minimize bacterial infection and/or inhibit growth of pathogenic bacteria in said animal. Thus, there is reasonable expectation that the administered montmorillonite clay and DFM would improve the animal’s health. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is the rationale supporting the conclusion of obviousness. See MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 32 is therefore obvious over Lewis et al. in view of Lillehoj et al., Naik et al., and Maryan et al..
Regarding claim 33: feeding the animal feed composition in order to treat, prevent, or control C. perfringens infections and/or necrotic enteritis in an animal and 
Regarding claim 34: the animal includes poultry like chickens, broilers, and/or layers, thereby fulfilling “wherein the non-human animal is a chicken”.
Regarding claim 35: treating, preventing, or controlling C. perfringens infections in an animal such as broilers is the same as “wherein improving the health of the chicken comprises reducing the impact of Clostridium perfringens in broilers”.
Regarding claim 42: suitable DFM include B. licheniformis and B. subtilis, which are identical to “wherein the DFM is Bacillus licheniformis or Bacillus subtilis”.
Regarding claim 51: montmorillonite clay such as Calibrin-Z®, which is mined, meets the limitation “wherein the clay is mined clay”.
Regarding claim 52: Lillehoj et al.’s teaching of combining 0.25% or 0.5% of Calibrin-Z® with the basal diet (Materials and Methods, page 330) reads on “wherein the antimicrobial clay in the feed composition is at a concentration of about 2 to about 6 lb/ton feed”, which is equivalent to 0.1-0.6%.
Regarding claim 61: 0.25% or 0.5% of the clay Calibrin-Z® and the 8 x 105 to 8 x 107 CFU/g of B. licheniformis read on “wherein the antimicrobial clay in the feed composition is at a concentration of about 2 lb/ton to about 6 lb/ton feed and the Bacillus licheniformis in the feed composition is at a concentration of about 1 x 104 cfu/g to about 1 x 106 cfu/g feed”, respectively.

Claims 32-35, 42-43, 51-52, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No. US 2017/0246222 A1) in view of Lillehoj et al. (Journal of Poultry Science 2016, Vol. 53, pages 329-340), Naik et al. (US 2017/0251674 A1), Maryan et al. (Asian Journal of Chemistry 2013, Vol. 25, pages 2889-2892), and Knap et al. (Avian Diseases 2010, Vol. 54, pages 931-935).
The teachings of Lewis et al., Lillehoj et al., Naik et al., and Maryan et al. are set forth above and applied herein.
The modified method is similar to the claim below:
Regarding claim 43: the method of claim 42 is further limited to use “Bacillus licheniformis… at a concentration of about 1 x 104 cfu/g to about 1 x 106 cfu/g feed”.
Knap et al. shows that feeding Clostridium perfringens-infected broiler chickens with 8 x 105 to 8 x 107 CFU of B. licheniformis per gram of basal diet significantly decreased feed conversion, increased weight gain, improved lesion score, and decreased mortality (Tables 3-4, page 933). Given these various benefits, a person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by Knap et al. to further alter the modified method by having B. licheniformis in the animal feed composition amounting to 8 x 105 to 8 x 107 CFU/g. Obviousness is based on the rationale that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Id.
4 cfu/g to about 1 x 106 cfu/g feed”, MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art". See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66  (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]."  The court stated that "by stating that suitable protection’ is provided if the protective layer is about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Hence, claim 43 is obvious over Lewis et al. in view of Lillehoj et al., Naik et al., Maryan et al., and Knap et al..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

RE: Nonstatutory double patenting rejections of claims 32-35 and 42-66
	Applicant did not traverse the double patenting rejections.
Accordingly, double patenting rejections are maintained but have been modified to address claim amendments.

Modified rejections
Claims 32-35, 42-43, 51-52, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-31 of U.S. Patent 10,834,942 (previously cited as co-pending Application No. 15/950750) in view of Lillehoj et al. (Journal of Poultry Science 2016, Vol. 53, pages 329-340), Naik et al. (US 2017/0251674 A1), and Maryan et al. (Asian Journal of Chemistry 2013, Vol. 25, pages 2889-2892).
The U.S. patent discloses a method of increasing the performance of a swine comprising administering to the swine an effective amount of a composition comprising a culture of one or more Bacillus strains comprising at least B. subtilis 1104 and a Saccharomyces cerevisiae yeast product. In some embodiments, the increased performance includes reducing mortality rate and decreasing pathogenic bacteria in the gut of the administered swine.
The patent is different from the claimed method in that it does not teach having antimicrobial clay in the composition. 
et al. teaches that 0.25% or 0.5% of the montmorillonite clay Calibrin-Z® increased body weight, reduced gut lesions, and increased serum antibody levels to C. perfringen toxins. Naik et al. and Maryan et al. also teach that montmorillonite clay has antibacterial properties and is capable of controlling or reducing the amount of pathogenic bacteria like E. coli and S. aureus. Given all these health benefits, one with ordinary skill in the art would have been motivated to combine a montmorillonite clay like Calibrin-Z® with the disclosed DFM and provide them to an animal. It can be expected that such modification would aid in the treatment of necrotic enteritis and inhibit pathogenic bacteria, thereby improving the animal’s health. Obviousness is based on the rationale that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention.

New rejections
Claims 32-35, 42-43, 51-52, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10-15, 17, 19-31, 33-39, and 51-66 of co-pending Application No. 15/266570 in view of Lewis et al. (Pub. No. US 2017/0246222 A1).
	The co-pending application is drawn to a method for controlling microbes without disrupting resident gut microflora, treating microbial infection, and improving growth performance of an animal by orally administering an antimicrobial effective amount of an antimicrobial clay to an animal.

Despite this, Lewis et al. teaches that feeding an animal feed containing direct fed microbials (DFM) from Bacillus species to an animal like pigs and poultry treats prevents, or controls C. perfringens infections and/or necrotic enteritis. Moreover, it improves the health of animal, as well as improves feed conversion and increases egg yield and meat yield. A person with ordinary skill in the art would have thus been motivated by Lewis et al.’s teachings to modify the disclosed method by administering to the animal a montmorillonite clay like Calibrin-Z® with a Bacillus DFM in an animal feed and predict that the animal’s health would be improved.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651